

AMENDMENT TO THE CLEARWATER PAPER CORPORATION SALARIED SUPPLEMENTAL BENEFIT PLAN
The Clearwater Paper Corporation Salaried Supplemental Benefit Plan, as amended
and restated as of January 1, 2016 (the “Plan”), is hereby amended as follows
effective as of May 1, 2020:
Section 5(b) of the Plan is hereby amended to read as follows:
(b) 401(k) Plan Supplemental Benefit. By the later of (i) January 31st of the
calendar year immediately following the first calendar year in which the
Participant first accrues a benefit under this Plan (or if earlier, thirty (30)
days after first becoming eligible to participate in the Clearwater Paper
Corporation Management Deferred Compensation Plan or any successor plan), or
(ii) December 31, 2008, each Participant shall elect to receive distribution of
the Participant’s vested 401(k) Plan Supplemental Benefit in fifteen or fewer
annual installments or in a lump sum beginning in the Plan Year (but no later
than March 15th of such Plan Year) following the Plan Year in which the
Participant Separates from Service by filing the prescribed form with the
Corporation. A Participant shall have only one form of payment election in
effect for the entire 401(k) Plan Supplemental Benefit accrued during all Plan
Years beginning prior to January 1, 2014. Prior to each Plan Year beginning on
or after January 1, 2014, a Participant shall be permitted to make a separate
form of payment election for the 401(k) Plan Supplemental Benefit to be accrued
in such Plan Year, provided that a Participant’s form of payment election in
effect for any Plan Year shall remain in effect for the 401(k) Plan Supplemental
Benefit accrued in each subsequent Plan Year ending prior to January 1, 2021
unless and until the Participant makes a new form of payment election in the
manner prescribed by the Committee. Prior to each Plan Year beginning on or
after January 1, 2021, a Participant shall be required to make a separate form
of payment election for the 401(k) Plan Supplemental Benefit to be accrued in
such Plan Year (failure to make such an election shall result in payment being
made in the form of a lump sum as provided below). Each form of payment election
made pursuant to this Section 5(b) shall be irrevocable. Distribution will be
made in accordance with the Participant’s election except as provided below. The
amount of any annual installment shall be determined by dividing the amount
credited to the Participant’s bookkeeping account as of the last day of the Plan
Year preceding the date of distribution of such installment by the total number
of installments elected by the participant less the number of installments
already paid. For purposes of the Plan, installment payments shall be treated as
a single distribution under section 409A of the Code. All annual installment
payments shall be payable no later than March 15th of the payment year.





--------------------------------------------------------------------------------



To record adoption of this Amendment, Clearwater Paper Corporation has caused
its authorized officer to execute the same.


Date: 6/25/20  CLEARWATER PAPER CORPORATION
             By: Kari G. Moyes      Name: Kari G. Moyes      Title: Senior Vice
President, Human Resources
2